Citation Nr: 0737275	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
disabling for status post myocardial infraction as of 
November 18, 2003.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
granted service connection for status post-myocardial 
infarction and assigned an initial evaluation of 100 percent, 
effective September 16, 2003, and 30 percent, effective 
November 18, 2003.  The veteran appeals to the Board for a 
rating higher than 30 percent as of November 18, 2003. 

In August 2006, the veteran withdrew his request for a RO 
hearing.  As such, the Board may proceed with appellate 
review.


FINDINGS OF FACT

1.  On August 18, 2003, the veteran was hospitalized for 
cardiac treatment to include left heart catheterization, a 
left ventriculogram, bilateral selective coronary 
angiography, and percutaneous transluminal coronary 
angioplasty and stenting of the diagonal branch with a drug-
eluting stent. 

2.  On September 16, 2003, the RO received the veteran's 
claim for a heart disability. 

3.  The RO granted service connection for "status post 
myocardial infarction" and assigned the veteran a 100 
percent rating as of his date of claim, September 16, 2003; a 
30 percent rating was established as of November 18, 2003. 

4.  As of November 18, 2003, the veteran's coronary artery 
disease is characterized by: an ejection fraction of between 
55-73 percent.  There is no evidence of more than one episode 
of congestive heart failure in a year; and no evidence of 
workload greater than 3 but less than 5 METS resulting in 
dyspnea, fatigue, angina, dizziness or syncope.


CONCLUSION OF LAW

As of November 18, 2003, the criteria for a disability rating 
in excess of 30 percent for status post myocardial infarction 
have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.104, Diagnostic Codes 7005, 7006 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  
	
A VCAA letter dated in December 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

It is also noted that the January 2005 Statement of the Case 
(SOC) articulated the criteria for a higher rating and an 
analysis of the evidence.  Further, since the claim for an 
increased rating is being denied, the matter of the 
assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, and VA and 
private medical records are in the file.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with VA examinations in November 
2003 and  December 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The December 2004 VA examination report is thorough and 
consistent with contemporaneous private treatment records.  
The examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  Here, 
however, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

By a February 2004 RO decision, the veteran was granted 
service connection for a "status post-myocardial infarction 
disability" and assigned an evaluation of 100 percent, 
effective September 16, 2003, and 30 percent, effective 
November 18, 2003, under Diagnostic Code 7005. 

Under Diagnostic Code 7005, pertaining to coronary artery 
disease, a 30 percent rating is warranted for documented 
coronary artery disease when a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when there is documented coronary artery 
disease resulting in more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent rating is warranted when there 
is documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).

The criteria for Diagnostic Code 7006 pertaining to 
myocardial infarction are for the most part identical to the 
criteria of Diagnostic Code 7005.  However, Diagnostic Code 
7006 also allows for a rating of 100 percent during and for 
three months following myocardial infarction, documented by 
laboratory tests.  38 C.F.R. § 4.104, Diagnostic Code 7006 
(2007).

The veteran was granted service connection for "status post 
myocardial infarction" and rated at 100 percent for a little 
over two months from September 16, 2003, the date of the 
receipt of his claim, to November 18, 2003.  The Board notes 
that assignment of a 100 percent rating for the full 3 month 
period under Diagnostic Code 7006 is not possible as the 
veteran did not file his claim until, approximately 1 month 
following his "myocardial infarction" on August 18, 2003.
 
In order to increase the evaluation of his disability from 30 
percent, the veteran must meet the criteria of at least a 60 
percent rating under Diagnostic Codes 7005 or 7006, which are 
identical.  

The veteran was afforded VA examinations in November 2003 and 
December 2004.  The November 2003 VA examination report 
stated that the veteran has a left ejection fraction of 55 
percent and "can walk so at full METs." No mention was made 
to multiple congestive heart failures in the past year.  The 
December 2004 VA examination report referred to an October 
2004 private treatment record.  See Marquette General Health 
System treatment record, October 2004.  This private 
treatment record showed that the veteran achieved 12.9 METs 
from exercise and had a left ventricular ejection fraction of 
73 percent.  The December 2004 VA examination report noted 
the veteran's complaints of having 3 stenting procedures in 
under 2 years.  However, there was no indication that the 
veteran had more than 1 episode of acute congestive heart 
failure in a year.

The Board also notes that several other private treatment 
records have been submitted in support of this claim for an 
increased rating.  In August 2003, the veteran's left 
ventricular ejection fraction was recorded at 55 percent.  
See Marquette General Health System treatment record, August 
2003.  In June 2004, the veteran was described as having a 
normal left ventricular ejection fraction.  See Marquette 
General Health System treatment record, June 2004.  In 
December 2004 and September 2005, the veteran's left 
ventricular ejection fraction was recorded at 60 percent.  
See Marquette General Health System treatment record, 
December 2004; Upper Michigan Cardiovascular Associates 
treatment record, September 2005.  

Despite the veteran's assertions that his disability is more 
severe than his current evaluation reflects, there is no 
indication in either VA examination report, or in any other 
private treatment record the veteran has submitted, that his 
symptoms warrant an increased rating.  There is no indication 
that the veteran has had more than one congestive heart 
failure in the past year.  His METs were reported at 12.9 
upon exercise and his left ventricular ejection fraction was 
never reported as being 50 percent or lower.  Therefore, as 
the none of the criteria for a 60 percent rating has been 
met, the Board finds that the veteran is adequately 
compensated with his current rating.  A higher rating is not 
warranted.  

The Board acknowledges the veteran's assertions that his 
disability warrants a higher rating.  See Statement of 
Accredited Representative in Appealed Case, August 2006.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding severity are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board notes that the veteran has 
been hospitalized on occasion in order to have angioplasties 
performed and undergo stenting procedures.  See Marquette 
General Health System treatment records, August 2003, June 
2004, and December 2004.  However, there is no evidence that 
the veteran requires frequent or lengthy periods of 
hospitalization for his status post-myocardial infarction 
disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 30 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to a rating in excess of 30 percent disabling for 
status post-myocardial infarction is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


